                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

CATHY FROST,                                     )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      Case No. CIV-19-444-J
                                                 )
ANDREW SAUL,                                     )
Commissioner of Social Security                  )
Administration,                                  )
                                                 )
              Defendant.                         )

                                        JUDGMENT

       Pursuant to the Opinion and Order filed separately this same date, the final decision of the

Commissioner of the Social Security Administration is REVERSED and this matter is

REMANDED to the Commissioner for further proceedings.

       ENTERED this 7th day of January, 2020.
